 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   THE ESTATE OF JASON ALDERMAN;                      No. 1: 16-cv-00994-DAD-JLT
     JUDY EDENS, an individual; A.K., by and
12   through his guardian ad litem NENA
13   CHAVEZ; and S.A., by and through his
                                                        ORDER GRANTING STIPULATION TO
     guardian ad litem STEPHANIE ELLIOTT,               EXTEND DEADLINE TO FILE
14                                                      DISPOSITIONAL DOCUMENTS
                        Plaintiffs,
15                                                      (Doc. No. 84)
            v.
16
     CITY OF BAKERSFIELD;
17   BAKERSFIELD POLICE
     DEPARTMENT; OFFICER CHAD
18   GARRETT, an individual; OFFICER
     RICK WIMBISH, an individual; and
19   DOES 1 to 50,

20                      Defendants.

21

22          A jury trial in this action was scheduled to begin on September 11, 2018. (See Doc. No.

23   80.) On September 10, 2018, the parties filed a joint notice of settlement and requested that the

24   trial date be vacated. (Doc. No. 82.) Also on September 10, 2018, the court issued a minute

25   order, directing the parties to file dispositional documents within thirty days of the date of the

26   entry of the order. (Doc. No. 83.) On October 10, 2018, the parties filed a stipulation to extend

27   the deadline to dismiss the action by sixty (60) days to obtain the fully executed release and seek

28   the court’s approval of the petitions for minors’ compromises. (Doc. No. 84.)

                                                       1
 1           Good cause appearing and the parties having so stipulated, it is hereby ordered that the

 2   deadline to dismiss this action is extended by sixty (60) days, up to and including December 10,

 3   2018.

 4   IT IS SO ORDERED.
 5
        Dated:     October 11, 2018
 6                                                        UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
